       Case 2:20-cv-00601-GJF-CG Document 29 Filed 12/14/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VICTOR GARCIA,

       Plaintiff,

v.                                                                 CV No. 20-601 GJF/CG

ALBERT SENA, et al.,

       Defendants.

                           THIRD ORDER EXTENDING
             PLAINTIFF’S TIME TO SERVE SUMMONS AND COMPLAINT

       THIS MATTER is before the Court on Plaintiff’s unopposed Third Motion to

Extend Time to Serve Defendants (the “Motion”), (Doc. 28), filed December 11, 2020.

Plaintiff seeks additional time to properly serve the Summons and Complaint upon

Defendants. Id. at 3. Plaintiff filed his Complaint on June 22, 2020, (Doc. 1), and an

Amended Complaint on September 10, 2020, (Doc. 4), alleging violations of 42 U.S.C. §

1983. The Court previously extended Plaintiff’s time to serve Defendants with the

Summons and Complaint to October 7, 2020, (Doc. 6), and further to December 13,

2020, (Doc. 19); (Doc. 20); (Doc. 26).

       In the Motion, Plaintiff states that his attempts to serve Defendants Raphael

Aguilar, Jacob Bonner, Steven Cope, and Darren McPherson have been unsuccessful

during the extended service period granted by the Court. (Doc. 28 at 2). Plaintiff

explains that his efforts have been slowed by the “ten-day quarantine, as well as a

number of statewide restrictions on opening and travel” due to the COVID-19 pandemic.

Id. Accordingly, Plaintiff asks the Court to find good cause exists to further extend

Plaintiff’s time to serve the Summons and Complaint on Defendants. Id. at 3.
       Case 2:20-cv-00601-GJF-CG Document 29 Filed 12/14/20 Page 2 of 2




       Upon a showing of good cause by a plaintiff, the Court is required to extend the

time for service for an appropriate period. FED. R. CIV. P. 4(m). Even if the plaintiff has

not demonstrated good cause for an extension of time, the Court may, in its discretion,

extend time to effect service. Espinoza v. United States, 52 F.3d 838 (10th Cir. 1995).

The Court finds Plaintiff’s good faith efforts to locate and verify Defendants given the

obstacles posed by the COVID-19 pandemic constitutes “good cause” for an extension

of time to serve the Summons and Complaint. The Court further notes extending the

time for service will not prejudice Defendants, and the Defendants who have been

served do not oppose the Motion. See (Doc. 28 at 2).

       IT IS THEREFORE ORDERED that Plaintiff’s Third Motion to Extend Time to

Serve Defendants, (Doc. 28), be GRANTED. Plaintiff shall serve the Summons and

Complaint upon Defendants by January 14, 2020.

       IT IS FURTHER ORDERED that Defendants’ responses to Plaintiff’s Complaint

are due February 4, 2021.

       IT IS SO ORDERED.


                                    ______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
